Citation Nr: 0826722	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1965 to February 1969, December 1974 to May 1977, and from 
May 1987 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO in St. Petersburg, Florida 
subsequently assumed jurisdiction.  

In June 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  The veteran's low back disorder was not shown in service 
or for many years thereafter; a low back disorder is not 
related to service.  

2.  The veteran's hearing loss was not shown in service or 
for many years thereafter; hearing loss is not related to 
service.  

3.  The veteran's tinnitus was not shown in service or for 
many years thereafter; tinnitus is not related to service.  

4.  A left foot disorder was not shown in service, and is not 
currently shown in the record. 

5.  The veteran's psychiatric disorder was not shown in 
service or for many years thereafter; a psychiatric disorder 
is not related to service.  

6.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.3.159, 3.303, 3.307, 3.309, 3.385 (2007).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for service connection for a left foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

5.  The criteria for a psychiatric disorder, to include PTSD, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, a letter was sent to the veteran in January 2001, prior 
to the initial adjudication of the claims.  Thus, the duty to 
notify was satisfied prior to the initial unfavorable 
decision on the claim by the RO.  An additional letter was 
sent to the veteran in April 2003.    

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  In addition, he was afforded 
a VA medical examinations.  Additional examination and 
opinions are not required, as there is no competent and/or 
credible evidence indicating that the veteran's claims 
disabilities may be associated with his service, as discussed 
in more detail below.  Records from the Social Security 
Administration were also obtained.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service, and for 
some disorders, may be presumed if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R §§ 3.307, 3.309.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (199

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


A Low Back Disorder

The veteran claims that he injured his back while in the Navy 
when he was knocked off a ladder aboard ship when the ship 
suddenly lurched.  He states that he fell four feet and hit 
his lower back on a rail and then on the deck.  He indicates 
that he went to sick call the next day.  (See, hearing 
transcript).  However, service treatment records reflect no 
treatment for a low back disorder.  At the time of service 
separation from the Navy in March 1989, the veteran denied 
recurrent back pain, and examination of the spine was normal.  
Therefore, the Board finds no evidence of any back disorder 
at the time of discharge from the veteran's last period of 
service in the Navy in 1989.  

After service, a private MRI conducted in December 1997 
showed a left L4- eccentrically herniated disc.  A low back 
disorder is noted in the record in a September 2000 VA 
outpatient treatment record which showed that the veteran had 
a history of L4-5 disk.  On VA examination in August 2001, 
the examiner reviewed the claims file and reviewed the 
examination with the Chief of Orthopedics.  The finding was, 
left paracentral disk herniation at L4-5; left-sided lumbar 
radiculopathy; and chronic low back pain.  The veteran 
underwent a VA MRI and CT scan in February 2001 and the 
findings were; left paracentral disc herniation at the L405 
level compromising the left L4 and L5 nerve roots and left 
paracentral and forminal disc herniation t the L4-5 level 
which causes canal and formnial stenosis.  

In this case, the Board emphasizes the multi-year gap between 
discharge from military service in 1989 and initial reported 
symptoms related in approximately 1997.  This gap in time 
without treatment constitutes negative evidence.  In addition 
to the documented post service treatment records, the 
evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued low back disability since active service is 
inconsistent with the other evidence of record.  While he 
stated that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the 
post-service evidence does not reflect treatment for the 
related the disorder until approximately 8 years after 
service.  The Board has weighed the veteran's statements as 
to continuity of symptomatology against the absence of 
documented complaints or treatment for so many years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distance past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  

Service connection may be granted when a medical nexus is 
established between the claimed disorder and military 
service.  The Board has considered the veteran's statements 
asserting a relationship between his currently-diagnosed back 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
There is no objective medical evidence of a nexus between the 
veteran's service and his low back disorder.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.



An Acquired Psychiatric Disorder, to include PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in- 
service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

The veteran argues that service connection is warranted for a 
psychiatric disorder, to include PTSD.  

The veteran's service treatment records show that in 1975 and 
1976 during his second period of service, he was treated for 
alcoholism; however the records do not show that he was 
treated for a psychiatric disorder during any period of his 
service.  With regard to a claim as to alcoholism, the United 
States Court of Appeals for the Federal Circuit has held that 
38 U.S.C.A. § 1110 precludes compensation for primary alcohol 
abuse disabilities and secondary disabilities that result 
from primary alcohol abuse.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that service connection for alcoholism may only be granted if 
a claimant can adequately establish that his alcohol or drug 
abuse disability is secondary to or is caused by a primary 
service- connected disorder.  Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001).  Here, the veteran has not 
claimed that his alcoholism should be service connected, or 
it is secondary to or is caused by any primary service-
connected disorder.  (As discussed below, service connection 
for a psychiatric disorder including PTSD is not warranted, 
even if the alcoholism is considered secondary to the 
disorder).  

VA outpatient treatment records dated from 2000 to 2003 have 
been reviewed and show treatment for various psychiatric 
complaints with finding of depression, PTSD versus bipolar 
affective disorder (BAD), atypical bipolar disorder, and 
history of PTSD.  Social Security Administration (SSA) 
records dated in 2000 are of record, showing bipolar disorder 
anxiety disorder, and intermittent explosive disorder.  On VA 
psychiatric examination in August 2001, the veteran was 
diagnosed with alcohol dependence, in remission, and 
recurrent depressive disorder in substantial remission.  The 
examiner stated that it is not possible to determine from the 
veteran's service treatment records and from his history 
whether his currently diagnosed depressive disorder was 
present during his active service.  It was noted that 
although the veteran reports anger and dissatisfaction during 
his second enlistment, he also reported alcohol dependence, 
the effects of which were impossible to separate from his 
reported symptoms.  It was noted that the service records 
only report treatment for alcohol dependence during the 
veteran's second enlistment.  

The evidence indicates that the veteran has been diagnosed as 
having various psychiatric disorders.  However, psychiatric 
symptomatology or diagnosis is not shown in service, and 
there is no competent medical evidence relating any acquired 
psychiatric disorder to service.  To the contrary, the VA 
examiner in September August 2001 indicated that it was not 
possible to determine if the veteran's current depressive 
disorder was present during service.  Thus, an acquired 
psychiatric disorder is not shown to be related to service.  
Even considering the rule of reasonable doubt, service 
connection cannot be granted based on pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2007).

As to PTSD, the preponderance of the evidence indicates that 
the veteran does not have PTSD.  The outpatient records 
include diagnoses of PTSD by history and PTSD versus bipolar 
affective disorder.  While making a reference to the 
disorder, these records do not indicate that the veteran has 
a current diagnosis of PTSD in accordance with DSM-IV.  
Additionally, attempts by the RO to verify the veteran's 



claimed stressor regarding his claim for PTSD (witnessing the 
death of a civilian shot by the Phillipino Military Police 
outside of a night club) have been unsuccessful.  Since the 
evidence indicates that the veteran has depression which is 
not related to service, and that the veteran does not have 
PTSD due to a verified stressor in service, service 
connection is not warranted for an acquired psychiatric 
disorder, to include PTSD.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998).  In this 
case, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  There 
is no objective medical evidence of a nexus between the 
veteran's service and his psychiatric disorder.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).






Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The veteran claims that he has defective hearing and tinnitus 
due to his having to use an air chisel to break tile aboard 
ship while serving in the Navy.  He also states that he was 
exposed to gun fire aboard ship.  He contends that he had 
defective hearing and tinnitus which began in service or 
right after service.  He reports that he did not go to a 
doctor for treatment at all until 2000 or 2001.  (See hearing 
transcript).  

The veteran's DD 214s show that during his first period of 
service his MOS was computer repairman.  His second period of 
service he had an MOS of gunfire control system technician, 
and for his third period of service his MOS was fire control 
man.  The veteran's March 1987 entrance examination reflects 
that on audiometric testing, his hearing threshold was 40 
decibels in the right ear at 4000 Hz.  Service treatment 
records reflect no treatment for a hearing loss or for 
tinnitus during any period of service.  At the time of 
service separation from the Navy in March 1989, audiometric 
testing revealed normal hearing, bilaterally, and he denied 
ear trouble or hearing loss.  In other words, comparing the 
audiometric test results at entrance and separation during 
his last period of service, his hearing was better at 
separation than at service entrance.  

Any hearing loss shown on entrance examination in March 1987 
appears to have been acute and transitory.  The isolated 
finding of 40 decibels in the left ear at 4000 Hertz at 
service entrance was not indicative of a chronic pre-existing 
hearing loss in 



the right ear.  The Board finds no evidence of any hearing 
loss or tinnitus at the time of discharge from Naval service 
in 1989.  

After service, a VA examination report in August 2001 shows 
that the veteran had a hearing loss, since the audiology data 
showed hearing thresholds of 40 or greater at 500 and 1000 
Hertz in the right ear and at 2000, 3000, and 4000 Hertz in 
the left ear, both of which meet the standard for disability 
under 38 C.F.R. § 3.385.  Additionally, tinnitus was 
diagnosed.  In this case, the Board emphasizes the multi-year 
gap between discharge from military service in 1989 and 
initial reported symptoms related in 2001.  The veteran has 
stated that he sought no treatment for these disorders.  This 
gap in time without treatment constitutes negative evidence.  
As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued hearing loss and tinnitus since active service 
is inconsistent with the other evidence of record.  While he 
stated that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the 
post-service evidence does not reflect treatment related the 
disorder until over 10 years after service.  The Board has 
weighed the veteran's statements as to continuity of 
symptomatology against the absence of documented complaints 
or treatment for so many years following active duty 
discharge and finds his recollections as to symptoms 
experienced in the distance past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Service connection may be granted when a medical nexus is 
established between the claimed disorder and military 
service.  The Board has considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hearing loss and tinnitus and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
There is no objective medical evidence of a nexus between the 
veteran's service and his bilateral hearing loss or his 
tinnitus.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.



Left Foot Disorder

The veteran claims that he has a left foot disorder related 
to an injury he received during his military service.  He 
stated in a November 2001 statement that he injured his back 
in the Navy when he was knocked off a ladder aboard ship when 
the ship suddenly lurched.  He stated that his left foot 
disorder is related to the back disorder he currently has. 

Service treatment records reflect no treatment for a left 
foot disorder.  At the time of service separation from the 
Navy in March 1989, the veteran's feet were noted to be 
normal.  Therefore, the Board finds no evidence of any back 
disorder at the time of discharge from Naval service.  

After service, a private MRI conducted in December 1997 
showed a left L4- eccentrically herniated disc.  A low back 
disorder is noted in the record in a September 2000 VA 
outpatient treatment record which showed that the veteran had 
a history of L4-5 disk.  On VA examination in August 2001, 
the examiner reviewed the claims file and reviewed the 
examination with the Chief of Orthopedics.  Examination 
showed no gait abnormality with motor strength 4 on a scale 
of 5 and dorsiflexes to the left foot.  Sensation was 
decreased in the web space of the left hallux and second 
digit.  Vasculature was intact in the lower extremities.  The 
examiner noted that a prior MRI showed a back disorder which 
was compromising the left L4 and L5 nerve roots.  The 
examination did not diagnose any left foot disorder.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 




Vet. App. at 470.  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
There is no objective medical evidence of a left foot 
disorder.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

While the veteran has been noted to have a back disorder 
which is compromising the left L4-L5 nerve roots, since 
service connection is not established for a low back disorder 
any claim for entitlement to service connection for a claimed 
left foot disorder, on a secondary basis, must fail as a 
matter of law.  See 38 C.F.R. § 3.310 (2007).  In that 
instance, the law, and not the evidence, is dispositive of 
the claim, and therefore the claim would be denied because of 
lack of legal merit or of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the Board will not address the matter further.  

Further as to the claim based on secondary service 
connection, the provisions of the Veterans Claims Assistance 
Act have no effect on an appeal where the law, and not 


the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


ORDER

Service connection for a low back disorder is denied.  

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), is denied.  

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a left foot disorder, to include as 
secondary to service-connected disability, is denied.   



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


